           Case 1:17-cv-00881-RA Document 45 Filed 07/24/19 Page 1 of 1
                                                     USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED:     -7
                                                                            /)¼//Cl

 JORDAN KROLICK, individually, and
 TOUND & DROWTH, LLC, a Georgia
 Limited Liability Company,

                              Plaintiffs,                    No. 17-CV-881 (RA)

                      v.                                            ORDER

 ALEX SLOANE and MATTHEW
 PERELMAN,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         Oral argument on Defendants' pending motion to dismiss will take place on August 1,

2019, at 2:00 p.m., in Courtroom 1506 of the U.S. District Court for the Southern District of New

York, 40 Foley Square, New York, New York.

SO ORDERED.

Dated:     July 24, 2019                                       t
           New York, New York

                                                Ronni
                                                              /K
                                                             ms
                                                United States District Judge
